DETAILED ACTION
	This Office action is responsive to communication received 02/25/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 8-13 are allowable over the prior art references of record because it would not have been obvious to modify the prior art devices of record to include a golf club head having the specific structure of the body portion, including an interior cavity, upper and lower back wall portions and a ledge, all arranged with respect to a horizontal midplane of the club head, in further combination with first, second and third mass portions arranged below the horizontal midplane in a specific orientation such that the interior cavity of the golf club head presents a first width, a second width and a third width, as measured at specific cross sections relative to the locations of the respective first, second and third mass portions, with the cavity widths varying and with both the distances among the various cross sections through the mass portions and the distances between the mass portions and a toe portion edge of the golf club head being specifically established, as set forth in independent claim 8, whereby the specific, claimed locations of the mass portions and corresponding widths of the interior cavity serve to optimize the location of the center of gravity and the moment of inertia of the club head body. 
Claims 28-31 are allowable over the prior art references of record because it would not have been obvious to modify the prior art devices of record to include a golf club head having the specific structure of the body portion, including an interior cavity, upper and lower back wall portions and a ledge, all arranged with respect to a horizontal midplane of the club head, wherein a width of the ledge portion is greater than a width of the body portion above the horizontal midplane, in further combination with first, second and third mass portions arranged 
Claims 32-35 are allowable over the prior art references of record because it would not have been obvious to modify the prior art devices of record to include a golf club head having the specific structure of the body portion, including an interior cavity, upper and lower back wall portions and a ledge, all arranged with respect to a horizontal midplane of the club head, in further combination with first, second and third mass portions arranged below the horizontal midplane in a specific orientation such that the interior cavity of the golf club head presents a first width, a second width and a third width, as measured at specific cross sections relative to the locations of the respective first, second and third mass portions, with the cavity widths varying and with both the distances among the various cross sections through the mass portions and the distances between the mass portions and a toe portion edge of the golf club head being specifically established, wherein the third width extends over the first mass portion at the first cross section such that a portion of the interior cavity is located vertically above the first mass portion and below the ledge portion of the first cross section, and further including a port on the body portion connected to the interior cavity, as set forth in independent claim 32, whereby the specific, claimed locations of the mass portions and corresponding widths of the interior cavity serve to optimize the location of the center of gravity and the moment of inertia of the club head body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711